DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent No. 5,917,511 to Ueda discloses when receiving the detection signal, the CPU 4 executes printing of the test sample in the same manner as when the test print key 14 is operated (Ueda, col. 8, lines 53-56).

In regard to claim 25, prior art of record fails to teach or render obvious, alone or in combination, wherein, in a case where the second print unit controls the printing unit to perform the second print process based on the user instruction accepted by the acceptance unit during the performance of the first print process, the second print unit is configured to control the printing unit to perform the second print process using only at least one page of the print data of the print job of the first print process being performed when the acceptance unit accepts the user instruction, the at least one page being specified based on a timing at which the acceptance unit accepts the user instruction, a page to be printed by the second print process being a page varying in accordance with the timing at which the acceptance unit accepts the user instruction, wherein, in a case where the second print unit controls the printing unit to perform the second print process based on the execution timing of the second print process received by the setting unit, the second print unit is configured to control the printing unit to perform the second print process using print data of at least one page specified based on the execution timing of the second print process received by the setting unit, wherein both of the setting of the execution timing of the second print process by the setting unit and the 

In regard to claims 36 and 44, the claims recite essentially the same allowable subject matter as claim 25, and are therefore allowable for at least the same reasons as claim 25. 

In regard to claims 26-35, 49 and 52-53, the claims depend either directly or indirectly from claim 25, and are therefore allowable for at least the same reasons as claim 25. 

In regard to claims 37-43, 50 and 54-55, the claims depend either directly or indirectly from claim 36, and are therefore allowable for at least the same reasons as claim 36. 

In regard to claims 45-46, 51 and 56-57, the claims depend either directly or indirectly from claim 44, and are therefore allowable for at least the same reasons as claim 44. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/18/2021